             Case 1:19-cv-03123-AT Document 22 Filed 07/03/19 Page 1 of 6


                                                                          Kent A. Yalowitz
                                                                          +1 212.836.8344 Direct
                                                                          Kent.Yalowitz@arnoldporter.com




                                                        July 3, 2019

     Hon. Analisa Torres
     United States District Court
       for the Southern District of New York
     500 Pearl Street
     New York, New York 10007-1312

             Re:      Casa Express Corp. v. Bolivarian Republic of Venezuela,
                      No. 18 Civ. 11940 (AT)

                      Pharo Gaia Fund Ltd. v. Bolivarian Republic of Venezuela,
                      No. 19 Civ. 3123 (AT)

     Dear Judge Torres:

            I write on behalf of the Bolivarian Republic of Venezuela (“Republic”) to explain
     why the Court should decide the Republic’s anticipated motion first—before the Court
     and the Republic are required to devote resources to addressing these cases.

             As the Court is aware, on January 10, 2019, the freely and fairly elected Venezue-
     lan National Assembly determined, in accordance with the Venezuelan constitution, that
     the presidency was vacant because Nicolás Maduro had claimed victory in a fraudulent
     election. On January 23, National Assembly President Juan Guaidó, supported by the
     democratically elected National Assembly, assumed the interim Presidency of Venezuela
     in an effort to restore democracy and constitutional rule. The United States immediately
     recognized Mr. Guaidó as the legitimate interim President of Venezuela. 1

             The Interim Government deplores the systematic destruction of the Venezuelan
     economy, including through nationalizations, expropriations, and over-indebtedness that
     stained the reputation of the Chavez and Maduro regimes. It shall be the policy of the
     Interim Government to seek a fair settlement of all legacy claims against the Republic
     and public sector entities as promptly as possible in the circumstances. To that end, the
     Republic plans to engage in an orderly, consensual debt restructuring in which all similar-
     ly situated commercial claims will be treated equally.

            But the first order of business must be to preserve assets with which to address the
     complex and unprecedented humanitarian emergency. Allowing claims by bondholders
     to proceed at this juncture puts at risk assets that will be required for humanitarian relief
     and to restore the Venezuelan oil industry. Equally important, even the adjudication of
     such claims will require the Republic to expend resources to protect those assets—

     1
       See Dept. of State, U.S. Government Support for the Democratic Aspirations of the Venezuelan People,
     https://www.state.gov/u-s-government-support-for-the-democratic-aspirations-of-the-venezuelan-people/
     #crisis [“U.S. Government Support”]
Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
        Case 1:19-cv-03123-AT Document 22 Filed 07/03/19 Page 2 of 6




Hon. Analisa Torres
July 3, 2019
Page 2

resources that, again, could be used for humanitarian purposes.2 Venezuela has a further
concern. The entry of judgments will precipitate additional suits, in which some claim-
ants attempt to obtain competitive advantages over similarly situated claimants. A deluge
of litigation would magnify the scope and gravity of the matters requiring the Republic’s
attention, threaten to extend and deepen the humanitarian crisis, and delay the Republic’s
economic recovery. A stay would alleviate this concern and contribute to the Republic’s
goal of preserving assets for humanitarian relief.

I.      The humanitarian emergency and unparalleled economic collapse

         Venezuela is facing an economic and social crisis far graver than any other mac-
ro-economic crisis that has resulted in the non-payment of public sector obligations (for
example, the Argentina crisis of 2001). As Dr. Ricardo Hausmann of Harvard has writ-
ten, the current situation in Venezuela is “the biggest economic collapse in human history
outside of war or state collapse.”3 Venezuela’s gross domestic product has fallen nearly
50% in the last five years—much more than during the Great Depression.4 According to
the United Nations High Commissioner for Human Rights (UNHCHR), more than 4 mil-
lion people have fled Venezuela “[a]s a direct result of this far-reaching human rights
crisis.” 5 For those remaining, life is grim. The U.S. State Department reports that near-
ly 9 out of 10 Venezuelans live in poverty and 90% of families report not being able to
buy enough food.6 Many lack access to clean water.7 Eight out of ten households lack a
reliable source of food.8 Eighty percent can no longer afford basic healthcare.9 Nearly

2
    If a stay is not granted, the Republic will need to expend its resources on discovery in order to assure
itself of the validity of plaintiffs’ claims by obtaining evidence of plaintiffs’ standing through actual
ownership of the bonds sued on; evidence that the plaintiffs actually purchased the claims sued on (see
GOL 13-107); and evidence that the plaintiffs are not persons against whom the Republic has a right of set-
off. These are standard inquiries required of a prudent governmental defendant that may be addressed in
most cases with targeted and efficient discovery.
3
      Ricardo Hausmann, Director of the Center for International Development, Harvard University
Understanding         Venezuela’s     collapse,    The     Harvard      Gazette     (Feb.     12,     2019):
https://news.harvard.edu/gazette/story/2019/02/harvard-expert-tries-to-make-sense-of-venezuelas-collapse/
(“Hausmann Statement”)
4
   Id.
5
   UNHCR Michelle Bachelet, Oral Update on the Situation of Human Rights in the Bolivarian Republic of
Venezuela (Mar. 20, 2019), https://www.ohchr.org/en/NewsEvents/Pages/DisplayNews.aspx?NewsID=
24374 [“UNHCHR Oral Statement”]; UNHCR, Refugees and migrants from Venezuela top 4 million:
UNHCR and IOM (Jun., 07, 2019), https://www.unhcr.org/news/press/2019/6/5cfa2a4a4/refugees-
migrants-venezuela-top-4-million-unhcr-iom.html
6
   U.S. State Dept., U.S. Government Support.
7
    United States Agency for International Development, Venezuela Regional Crisis, Fact Sheet #2 at 5
(April 10, 2019), https://www.usaid.gov/sites/default/files/documents/1866/04.10.19_-_USG_Venezuela_
Regional_Crisis_Fact_Sheet_2.pdf. [“USAID Fact Sheet #2”].
8
   Human Rights Watch, Venezuela’s Humanitarian Emergency 26 (April 2019), https://www.hrw.org/sites/
default/files/report_pdf/venezuela0419_web.pdf. [“HRW Report”].
        Case 1:19-cv-03123-AT Document 22 Filed 07/03/19 Page 3 of 6




Hon. Analisa Torres
July 3, 2019
Page 3

70% of Venezuela’s hospitals report intermittent power outages and a lack of potable
water.10 Venezuela now experiences routine outbreaks of vaccine-preventable diseases
that had previously been eradicated.11 More than one million children no longer attend
school.12 The crisis has been further exacerbated by rolling blackouts.13

        The humanitarian emergency is closely intertwined with Venezuela’s current lack
of foreign currency. Almost all of Venezuela’s debt was incurred at a time when robust
production from Venezuela’s vast oil and gas reserves provided the nation with hard cur-
rency to import food, medicine and other products and to repay debt incurred in the ordi-
nary course. But during the Chavez and Maduro regimes, expropriations, corruption, and
kleptocracy destroyed infrastructure and domestic production capacity. Today, the Vene-
zuelan people cannot meet their own needs through local production. Imports represent
the only immediate source of food, medical equipment and medicine. The collapse of the
oil industry, along with the looting of public resources by the Maduro regime, has left
Venezuela without any means to pay for these essential, life-preserving imports. Total
imports have collapsed by almost 70% amidst hyperinflation. As a result, the purchasing
power of the minimum wage is vanishing: since 2016, this power is well below the fami-
ly baseline of 10,000 calories per day.14 And shortages of food, medicine, and other es-
sential products and services grow worse every day.

II.      The benefit to the Republic from a stay

         In this time of crisis, spending resources on the defense of debt collection actions,
not to mention judgments in foreign currency, directly and adversely impacts the Interim
Government’s ability to address this complex humanitarian emergency. Every dollar
used to defend against claims of foreign creditors and to pay foreign creditors is a dollar
that is no longer available to buy food and medicine to alleviate the humanitarian crisis.

       Lawsuits at this time consume scarce governmental resources that should be allo-
cated to more-pressing matters. They also threaten strategic assets of the Republic,
which will be crucial to begin the path to economic recovery.15

9
   U.S. Agency for International Development, Venezuela Regional Crisis, Fact Sheet #1, at 5 (March 1,
2019), https://www.usaid.gov/sites/default/files/documents/1866/venezuela_regional_crisis_fs01_03-01-
2019.pdf. [“USAID Fact Sheet #1”].
10
   Id.
11
   Id. at 20.
12
   UNHCHR Oral Statement.
13
   USAID Fact Sheet #2 at 5.
14
    See Bahar, Dany et al., Impact of the 2017 sanctions on Venezuela: Revisiting evidence, Global
Economy and Development at Brookings 6-9 (2019).
15
   See, e.g., Crystallex International Corp. v. Bolivarian Republic of Venezuela, No. 17-mc-151 (D. Del.
Aug. 23, 2018), Dkt. No. 95 (ordering issuance of writ of attachment fieri facias to attach shares of holding
        Case 1:19-cv-03123-AT Document 22 Filed 07/03/19 Page 4 of 6




Hon. Analisa Torres
July 3, 2019
Page 4

        A temporary pause will also enable the nascent Guaidó administration to devote
its scarce human resources to engagement with the International Monetary Fund (“IMF”)
and other official sector actors to begin to develop a long-term economic recovery plan
and to organize itself for an orderly and consensual restructuring of its debts.

III.     The benefit to all creditors from a stay

        As part of the process of rebuilding Venezuela’s economy, the Republic will need
to respond to all claims and come to terms with all its creditors. It will be the policy of
the Interim Government to seek a fair and orderly settlement of all reconciled claims
against the Republic and its public sector entities as promptly as possible.

         The National Assembly and Interim President Juan Guaidó, together with their
professional advisors, are in the process of formulating a comprehensive plan to restruc-
ture all the claims against the Republic and its state-owned enterprises. The first order of
business must be to address the humanitarian emergency. Then, attention will shift to an
economic stabilization plan. Only through the stabilization and ultimate recovery of the
Venezuelan economy will the Republic be in a position to address creditors’ claims. Ul-
timately, the Government envisions a restructuring plan based on four main principles: (i)
the restructuring process will be based on a comprehensive approach to all the claims
against the Venezuelan public sector; (ii) only reconciled claims will be eligible to partic-
ipate in the restructuring; (iii) once reconciled, all the claims will be treated on equal
terms; and (iv) the Interim Guaidó administration will request the assistance of the IMF
and other official sector actors in addressing the dire humanitarian crisis in Venezuela
and in developing a longer-term program for the country’s economic recovery.

         In any restructuring, an orderly process benefits all creditors’ expectations of
equal treatment by preventing a chaotic and uncontrolled scramble for a debtor’s assets.16
It is thus in the best interests of the creditor group as a whole to have a temporary pause
in proceedings which will give such a process the best chance of success. 17

        This Court has granted such relief in cases involving the restructuring of sover-
eign debt in countries in which the economic crisis was nowhere as severe as the unparal-
leled economic collapse in Venezuela. In Pravin Banker Associates, Ltd. v. Banco Popu-

company that owns CITGO Petroleum, which has refineries with the capacity to process heavy crude oil
from Venezuela).
16
    See In re Colonial Realty Co., 980 F.2d 125, 133 (2d Cir. 1992); Hunt v. Bankers Tr. Co., 799 F.2d
1060, 1069 (5th Cir. 1986).
17
   Plaintiffs point out that certain secured debt has been kept current, which has included a recent interest
payment. This debt, issued by PDVSA and secured by shares of an indirect parent of Citgo, is unique in
that it is secured debt, which always receives different treatment from unsecured debt. The decision to
make the particular payment in order to avert a potential foreclosure crisis, was approved by the National
Assembly in light of the unique circumstances of that debt.
        Case 1:19-cv-03123-AT Document 22 Filed 07/03/19 Page 5 of 6




Hon. Analisa Torres
July 3, 2019
Page 5

lar del Peru, the Court found that it was appropriate and consistent with U.S. policy in-
terests to stay litigation against Banco Popular, a state-owned bank in Peru, to provide
Peru time to implement economic adjustment initiatives under the IMF’s guidelines.18

        A stay of proceedings here would also comport with the United States’ longstand-
ing policy of encouraging the orderly and consensual resolution of sovereign debt issues.
As the U.S. Government has said in other such cases:

        “The policy of the United States with respect to private debt … places
        great weight upon the voluntary participation of private lenders in the debt
        restructuring process. This is one element of an overall policy designed to
        facilitate the orderly resolution of the difficult debt service problems faced
        by a considerable number of developing countries. Such orderly resolu-
        tion is crucial to the stability and future growth of the world and the U.S.
        economy.”19

        “In those rare cases where a sovereign cannot meet its external obligations
        … the policy of the United States is that the orderly and consensual re-
        structuring of sovereign debt, in conjunction with needed macroeconomic
        adjustments, is the most appropriate response.”20

       The humanitarian crisis exacerbates these concerns, for reasons the U.S. Govern-
ment described in a case involving Brazilian debt:

        Given the emergence of a rapidly growing secondary market in sovereign
        debt, the United States is also concerned that this lawsuit could unduly en-
        courage other commercial creditors to try to extract through litigation con-
        cessions from sovereign debtors that they were not able to obtain through
        good faith negotiations.21

                                      *         *         *

        For the foregoing reasons, the Republic respectfully requests that the Court re-
solve the Republic’s anticipated motion before scheduling other proceedings.



18
   Pravin Banker Assocs. v. Banco Popular del Peru, 165 B.R. 379, 389 (S.D.N.Y. 1994).
19
   Statement of Interest of the United States at 4, Allied Bank Int’l v. Banco Credito Agricola del Cartago,
No. 83-7714 (2d Cir. July 1984).
20
   Brief for the United States, NML Capital Ltd. v. Republic of Argentina, 2012 WL 1150791, at *7 (2d
Cir. Apr. 4, 2012).
21
   Statement of Interest of the United States at 17, CIBC Bank & Trust Co. v. Banco Central do Brasil, 94
Civ. 4733 (LAP) (Sept. 8, 1994).
      Case 1:19-cv-03123-AT Document 22 Filed 07/03/19 Page 6 of 6




Hon. Analisa Torres
July 3, 2019
Page 6

                                   Respectfully submitted,



                                   Kent A. Yalowitz
                                   Whitney Debevoise
cc: ECF Counsel
